
	

113 S52 IS: Promoting Efficiency and Savings in Government Act
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 52
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To improve the energy and water efficiency of Federal
		  buildings.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Promoting Efficiency and Savings
			 in Government Act.
		2.PurposesThe purposes of this Act are—
			(1)to require the General Services
			 Administration to audit the energy performance of buildings owned by the
			 General Services Administration and identify—
				(A)steps that can be taken to improve energy
			 efficiency and reduce costs; and
				(B)cost-savings that can be achieved by
			 implementing energy efficiency measures;
				(2)to establish minimum efficiency standards
			 for buildings leased by the Federal government;
			(3)to increase energy efficiency and reduce
			 pollution; and
			(4)to require regular reporting to Congress
			 and the public on the energy use of Federal buildings and the cost-savings and
			 pollution reduction associated with efficiency measures.
			3.Energy audits of
			 public buildings
			(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, each energy manager (as defined in section 543(f)(1) of the National
			 Energy Conservation Policy Act (42 U.S.C. 8253(f)(1))) of a building owned by
			 the General Services Administration shall carry out an audit of that building
			 that—
				(1)identifies any
			 modifications necessary to improve energy efficiency that, within 10 years of
			 implementation, will result in energy cost savings equal to the total
			 investment made; and
				(2)quantifies the
			 estimated cost-savings associated with any energy efficiency improvements
			 identified by the energy manager.
				(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Administrator of
			 General Services shall report to the Committee on Environment and Public Works
			 of the Senate and the Committee on Transportation and Infrastructure of the
			 House of Representatives on—
				(1)all efficiency
			 improvements identified in the audits carried out under subsection (a);
				(2)the total
			 estimated cost-savings associated with the efficiency improvements described in
			 paragraph (1); and
				(3)the status of
			 implementation of the efficiency improvements described in paragraph
			 (1).
				4.Improving
			 efficiency of leased buildingsSection 435 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17091) is amended—
			(1)in subsection (b)(2), by striking
			 paragraph (2) and inserting paragraph (1);
			(2)by redesignating
			 subsection (c) as subsection (f); and
			(3)by inserting
			 after subsection (b) the following:
				
					(c)Other
				efficiency improvementsIn accordance with subsection (d),
				beginning 1 year after the date of enactment of the
				Promoting Efficiency and Savings in
				Government Act, each lease of a building or space in a building
				entered into by a Federal department or agency shall include, except under the
				conditions described in subparagraphs (B) through (D) of subsection
				(b)(1)—
						(1)a maximum energy
				intensity standard;
						(2)a lighting
				efficiency requirement, accounting for appropriate task lighting; and
						(3)to the extent
				feasible, an incentive structure that allows the Federal department or agency
				leasing the building or space and the building owner to share the financial
				savings of efficiency investments and efficient operating practices.
						(d)Standards
						(1)In
				generalNot later than 180 days after the date of enactment of
				this subsection, the Administrator of General Services, on the advice of the
				Secretary, shall issue minimum standards under paragraphs (1) and (2) of
				subsection (c) that are designed to improve efficiency in a cost-effective
				manner.
						(2)UpdatesThe
				Secretary shall periodically review the standards under paragraph (1) and make
				any recommendations to the Administrator of General Services for revisions that
				the Secretary determines to be appropriate.
						(e)Report
						(1)In
				generalNot later than 1 year after the date of enactment of this
				subsection and every 2 years thereafter, the Director of the Office of
				Management and Budget, in coordination with the Administrator of General
				Services, shall submit to Congress a report describing—
							(A)the
				implementation by each Federal department or agency of this section; and
							(B)the extent to
				which each Federal department or agency has achieved compliance with the
				applicable requirements and standards of this section.
							(2)Relationship to
				existing reportsA report under paragraph (1) may be incorporated
				into a related or similar report of a Federal agency prepared by that Federal
				agency to meet other similar
				requirements.
						.
			5.Leased building
			 efficiency reportingSection
			 3307(b) of title 40, United States Code, is amended by striking paragraph (7)
			 and inserting the following:
			
				(7)with respect to
				any prospectus for the construction, alteration, or acquisition of any building
				or space to be leased, an assessment of the future energy performance and water
				efficiency of the building or space, including, to the maximum extent
				practicable—
					(A)a description of
				the energy efficient and renewable energy systems, including photovoltaic
				systems, that are likely to be used in the construction, alteration, or
				acquisition of any building or space to be leased;
					(B)a description of
				the water saving technologies and systems that are likely to be used in the
				construction, alteration, or acquisition of any building or space to be
				leased;
					(C)the expected
				energy and water use intensity for the building or space, as compared to
				buildings of similar type and use;
					(D)a description of
				alternative workplace and other related strategies that are likely to be
				employed to minimize the space requirements and energy and water use of the
				building or space;
					(E)a description of
				the use of lifecycle cost analysis; and
					(F)if applicable, a
				description of any financing methods, such as energy service contracts, that
				are likely to be used for improvements described in subparagraphs (A) and
				(B).
					.
		6.Reporting on
			 building energy and water efficiencySection 436(f) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17092(f)) is amended—
			(1)in paragraph (7),
			 by striking and after the semicolon;
			(2)by redesignating
			 paragraph (8) as paragraph (9);
			(3)by inserting
			 after paragraph (7) the following:
				
					(8)summarizes the
				energy and water use of Federal buildings, including—
						(A)energy and water
				use data by Department climate zone, building type, primary building use,
				agency, and building vintage;
						(B)data on—
							(i)total energy
				usage and energy usage by heating, ventilation, and air-conditioning, water
				heating, lighting, plug-loads, and other subsystems; and
							(ii)cost savings
				attributable to energy and water efficiency measures; and
							(C)a description of
				the use of design or technological features that contribute to reductions in
				energy and water use, as determined to be appropriate for inclusion by the
				Federal Director; and
						;
				and
			(4)in paragraph (9)
			 (as redesignated by paragraph (2)), by striking (7) and
			 inserting (8).
			
